Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158372                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  YVETTE M. CORMIER,                                                                                  Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158372
                                                                   COA: 331286
                                                                   Midland CC: 15-002463-NZ
  PF FITNESS-MIDLAND, LLC,
             Defendant-Appellee,
  and
  PLA-FIT FRANCHISE, LLC,
            Defendant-Appellant,
  and
  PLANET FITNESS HOLDINGS, LLC,
  PLANET FITNESS EQUIPMENT, LLC,
  PLANET FITNESS NAF, LLC, PFIP, LLC,
  and TSG CONSUMER PARTNERS, LLC,
             Defendants.
  _____________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2019
           a0325
                                                                              Clerk